                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    ANTHONY DOUGLAS                                          CIVIL ACTION

    VERSUS                                                      NO. 18-5529

    CHEM CARRIERS TOWING, LLC                              SECTION “R” (3)



                          ORDER AND REASONS


       Before the Court is the motion for partial summary judgment from

defendant Chem Carriers Towing, LLC (“Chem Carriers”), to dismiss

plaintiff Anthony Douglas’s Jones Act negligence and general maritime

unseaworthiness claims.1 Because the Court finds that no disputed issues of

material fact exist and the law supports the defendant’s position, the Court

grants the motion.



I.     BACKGROUND

       This case arises from a slip and fall on a boat. 2 On November 1, 2017,

Douglas was serving, under the employ of Chem Carriers, as the captain and

pilot of the M/V MISS DANIELLE, an inland pushboat.3 While on the ship,


1      R. Doc. 21.
2      See R. Doc. 21-2 at 2 ¶ 10, 4 ¶ 27.
3      Id. at 1 ¶ 1, 2 ¶ 10.
Douglas suffered an injury exiting the shower. 4 Specifically, his right foot

caught on the shower’s threshold as he was stepping over it.5 The interior

threshold is 9.5 inches high.6 The shower has no grab bars,7 and the tile floor

is not covered by a mat. 8 The vessel was docked and tied up at the time of

the accident.9

      Douglas brings claims under the Jones Act, 46 U.S.C. § 30104, general

maritime law’s warranty of seaworthiness, and general maritime law’s

doctrine of maintenance and cure.10 Specifically, he argues that his employer

was negligent by providing a shower that amounted to an unsafe condition,

which caused his accident.11 He also argues that his employer’s failure to

allow him sufficient rest caused him to be fatigued, which contributed to his

injury.12




4     Id. 2 ¶ 10.
5     Id. at 4 ¶ 27.
6     Id. at 2 ¶ 16.
7     R. Doc. 44-2 at 3:1-3.
8     Id. at 4:2-10.
9     R. Doc. 21-2 at 3 ¶ 25.
10    R. Doc. 8 at 1 ¶ 1.
11    See, e.g., R. Doc. 36 at 15-16.
12    See, e.g., id. at 16.
                                        2
      Chem Carriers now moves for partial summary judgment on Douglas’s

negligence claim under the Jones Act and unseaworthiness claim under

general maritime law. 13 Douglas opposes the motion. 14



II.   LEGAL STANDARD

      Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence

in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting




13    R. Doc. 21.
14    R. Doc. 36.
                                       3
10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).

       If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. Co. v. Lease, 755 F. Supp.

948, 951 (D. Colo. 1991)). The nonmoving party can then defeat the motion

by either countering with evidence sufficient to demonstrate the “existence

of a genuine dispute of material fact,” or by “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

       If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.    The burden then shifts to the nonmoving party, who must, by


                                       4
submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).



III. DISCUSSION

      Chem Carriers moves for summary judgment in its favor on two of

Douglas’s claims: (a) his negligence claim under the Jones Act and (b) his

unseaworthiness claim under general maritime law.15 The Court grants

summary judgment on both claims for Chem Carriers.

      Plaintiff first asserts a negligence claim under the Jones Act, 46 U.S.C.

§ 30104. 16 The Jones Act affords a remedy to a “seaman injured in the course

of employment.” 46 U.S.C. § 30104; see also Chandris, Inc. v. Latsis, 515




15    R. Doc. 21.
16    R. Doc. 8 at 1 ¶ 1.
                                       5
U.S. 347, 354 (1995). A Jones Act employer has a “duty to provide a safe

place for the seaman to work.” Colburn v. Bunge Towing, Inc., 883 F.2d 372,

374 (5th Cir. 1989). Consequently, “[a] seaman is entitled to recovery under

the Jones Act . . . if his employer’s negligence is the cause, in whole or in part,

of his injury.” Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331, 335 (5th

Cir. 1997). But the Jones Act does not impose upon “employers a higher duty

of care than that required under ordinary negligence”; the standard of care

is that of a reasonable person under the circumstances. Id. at 339.

      Additionally, “the employer must have notice and the opportunity to

correct an unsafe condition before liability attaches.” Colburn, 883 F.2d at

374. And shipowners do not have a responsibility to warn seamen of “open

and obvious” dangers. See Patterson v. Allseas USA, Inc., 137 F. App’x 633,

637 (5th Cir. 2005). Nevertheless, a seaman’s burden to prove causation

between his employer’s negligence and his injury is “very light.” O’Neill v.

Seariver Mar., Inc., 246 F. App’x 278, 280 (5th Cir. 2007) (quoting Martin

v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 548 (5th Cir. 1987)).

      Plaintiff also asserts a cause of action for unseaworthiness under

general maritime law. 17 “A shipowner has an absolute nondelegable duty to

provide a seaworthy vessel.” Brister v. A.W.I., Inc., 946 F.2d 350, 355 (5th


17    Id.
                                        6
Cir. 1991). “For a vessel to be found unseaworthy, the injured seaman must

prove that the owner has failed to provide a vessel, including her equipment

and crew, which is reasonably fit and safe for the purposes for which it is to

be used.” Jackson v. OMI Corp., 245 F.3d 525, 527 (5th Cir. 2001).

      Additionally, to recover under a theory of unseaworthiness, “the

plaintiff must establish a causal connection between his injury and the

breach of duty that rendered the vessel unseaworthy.” Id. at 527. The

standard of causation for an unseaworthiness claim is “more demanding”

than the Jones Act standard, “and requires proof of proximate cause.”

Chisholm v. Sabine Towing & Transp. Co., Inc., 679 F.2d 60, 62 (5th Cir.

1982).   To show proximate cause, “a plaintiff must prove that the

unseaworthy condition played a substantial part in bringing about or actually

causing the injury and that the injury was either a direct result or a

reasonably probable consequence of the unseaworthiness.” Brister, 946

F.2d at 355 (quoting Johnson v. Offshore Express, Inc., 845 F.2d 1347, 1354

(5th Cir. 1988)).

      The plaintiff broadly contends that the defendant bears liability for two

reasons: (1) the shower on the MISS DANIELLE was unsafe, and (2) the




                                      7
plaintiff was suffering from fatigue attributable to the defendant’s actions.18

The Court will address each argument in turn.

      A.    The MISS DANIELLE’s Shower

      The plaintiff contends that the MISS DANIELLE was not reasonably

safe as a consequence of the shower’s threshold, lack of grab bars, and

flooring.19 The Court finds, though, that construing the facts in the plaintiff’s

favor, no genuine issues of material fact exist with regard to the shower’s

safety that would support the plaintiff’s claim. The shower is reasonably safe

for use by a seaman, and the plaintiff does not have a basis either for

contending that the defendant was negligent or that the defendant provided

an unseaworthy vessel.20

      The plaintiff presents no admissible evidence to substantiate his

conclusion that the design of the shower is unsafe. The Court has excluded

the opinion of the plaintiff’s expert under a separate order. 21 Neither the

plaintiff nor his excluded expert identified any applicable regulations or

standards that apply to an uninspected towing vessel—or if so, that apply


18    See, e.g., R. Doc. 36 at 15-16.
19    See id.
20    See, e.g., id. at 12 (summarizing the plaintiff’s argument as “Chem
Carriers is liable under both the Jones Act and for the unseaworthiness of
the MISS DANIELLE due to the unsafe conditions of the shower which
caused Douglas’ injuries” (emphasis removed)).
21    See R. Doc. 73.
                                      8
specifically to the design of a shower—which might substantiate the

plaintiff’s claim.22

      For instance, the plaintiff’s expert contended that the defendant

violated regulations established by the Americans with Disabilities Act

(ADA).23 But the Court has neither been furnished with nor independently

discovered authority that the ADA applies to the design of this shower.

Similarly, the plaintiff’s expert contended that the defendant violated

regulations    established   by    the   Occupational    Safety   and    Health

Administration (OSHA).24          Although OSHA regulations do apply to

uninspected vessels in the absence of displacing Coast Guard regulations, see

Chao v. Mallard Bay Drilling, Inc., 534 U.S. 235, 243-45 (2002), these

regulations do not govern the shower features that the plaintiff points to as

being unsafe—that is, the threshold height, tile floor, and absence of grab

bars.25   Specifically, OSHA regulations classify a “room used for . . .




22    See id. at 8-12.
23    See id. at 10-11. The plaintiff also has not suggested that he had a
disability before the incident.
24    See id. at 11-12.
25    See R. Doc. 36 at 15-16. The majority of the OSHA regulations that the
plaintiff’s expert cites apply to “accident prevention signs.” See, e.g., R. Doc.
33-5 at 30-32; see also 29 C.F.R. § 1910.145. But the plaintiff agrees that the
conditions of the shower were open and obvious. See R. Doc. 21-4 at 37:13-
22. And in the absence of evidence that the design of the shower was unsafe,
regulations regarding accident preventions signs are irrelevant.
                                         9
showering” as a “[p]ersonal service room,”26 but do not provide relevant

specifications for the design of a shower in such a personal service room.

Regulations for “workroom[s]” 27 and “[w]alking-working surfaces”28–on

which the plaintiff’s expert relies—are not applicable.

      Other expert evidence shows that the shower was not reasonably

unsafe.    Specifically, the defendant provides evidence from Joseph

Rodriguez, a shipbuilder who constructed about 300 vessels,29 including the

MISS DANIELLE. 30 The MISS DANIELLE was newly constructed in 2013. 31

Mr. Rodriguez attests that “[t]he shower on the M/V MISS DANIELLE is a

standard shower,”32 reflecting a design Mr. Rodriguez has replicated “on

approximately 100 vessels, for 50 to 60 different customers.” 33 Yet Mr.

Rodriguez has “never received any complaints from anyone that this shower

design is unsafe; defective; should be modified; that the thresholds are too

high; or that the flooring is unsafe.”34 Indeed, Mr. Rodriguez has “installed

this same design on at least one (1) vessel which was inspected, certified and


26    See 29 C.F.R. § 1910.141(a)(2); see also R. Doc. 33-5 at 30
27    See 29 C.F.R. § 1910.141(a)(3)(ii); see also R. Doc. 33-5 at 30.
28    See 29 C.F.R. § 1910.22(a)(3); see also, e.g., R. Doc. 33-5 at 30.
29    See R. Doc. 21-12 at 1 ¶ 4.
30    See id. at 1 ¶ 6.
31    See id.
32    Id. at 2 ¶ 12.
33    Id. at 2 ¶ 9.
34    Id. at 2 ¶ 10.
                                      10
approved by both the American Bureau of Shipping and the United States

Coast Guard.”35

      Even disregarding the defendant’s expert, the plaintiff’s lay testimony

has not raised a triable issue that the shower is hazardous. The plaintiff’s

brief identifies three design characteristics that he argues make the shower

unsafe: (1) the shower threshold was too high, (2) the shower lacked a grab

bar, and (3) the flooring in the shower was slippery. 36

      First, construing the facts in the light most favorable to the plaintiff,

there is no triable issue as to whether the shower was reasonably a safety risk

because the threshold was too high. The plaintiff acknowledged that if any

risk existed, it was open and obvious,37 which does not require a warning

from a Jones Act employer. See Patterson, 137 F. App’x at 637. Furthermore,

the evidence would not support a jury’s finding that a risk actually did exist.

A threshold less than a foot in height is not so high that, in light of common

experience, one would not expect to be able to step over it. Indeed, Douglas

had previously used the shower on the MISS DANIELLE twice before

without incident. 38 Others had also used the shower without a problem.39


35    Id. at 2 ¶ 12.
36    See, e.g., R. Doc. 36 at 15-16.
37    See R. Doc. 21-4 at 37:13-22.
38    See id. at 14:1-10.
39    See R. Doc. 21-9 at 4:4-6.
                                        11
The plaintiff cited no systematically collected data or study on accidents due

to vessel shower threshold heights that would support his argument. And

while Douglas may have worked on ships with lower thresholds, 40 the

existence of lower thresholds on some ships does not mean that the MISS

DANIELLE’s 9.5-inch threshold was unsafe. 41

      Additionally, even if these lower thresholds effectively held back water,

as the plaintiff suggests,42 there is no reason why the maximum safe height

must equate to the minimum functional height. The plaintiff does not, for

instance, provide a biomechanical or technical analysis to substantiate his

claim that the MISS DANIELLE’s threshold proved hazardous to step over.

To the contrary, the evidence suggests that no one had previously

complained to the defendant about the shower.43            Indeed, the MISS

DANIELLE’s shipbuilder has used the same design on about 100 boats

across about fifty customers, without a single complaint.44 Indeed, he had

installed the same shower on a boat “inspected, certified and approved by


40    See R. Doc. 36-4 at 2 ¶¶ 7-8.
41    In fact, it does not even establish that the MISS DANIELLE’s threshold
was an outlier compared to all the ships the plaintiff had encountered in his
more than thirty years working on boats. See R. Doc. 21-4 at 3:25, 4:1-5.
42    See R. Doc. 36-1 at 1 ¶ 3. Mr. Rodriguez indicates that his shower
thresholds normally are a minimum of twelve inches high in order “to keep
the water inside the shower.” See R. Doc. 56-1 at 20:3-25.
43    See, e.g., R. Doc. 21-7 at 3:9-19.
44    See R. Doc. 21-12 at 2 ¶¶ 9-10.
                                        12
both the American Bureau of Shipping and the United States Coast Guard.”45

Consequently, the plaintiff has provided no limiting principle to explain at

what height a threshold becomes unsafe—other than to state that since he

tripped over the current threshold, it is too high. The occurrence of an

unfortunate accident, though, does not alone create a triable issue of fact.

      Second, construing the facts in the light most favorable to the plaintiff,

the evidence adduced does not support a finding that the shower was unsafe

because it lacked a grab bar. The plaintiff cites no applicable regulations

requiring grab bars for showers in vessels of this type. 46 And though the

shower does not have grab bars, the sides of the shower themselves provide

a surface that one can hold while entering or exiting the shower,47 and others

had used them for this purpose.48 The plaintiff himself had previously used

the side of the shower to “stabilize” himself.49 Indeed, when the plaintiff

tripped, he successfully “grabbed . . . the side of the shower to stop from

falling.” 50 The evidence also indicates that the boat was not in high seas or

subject to waves from passing vessels at the time of the incident.51 Rather it


45    See id. at 2 ¶ 12.
46    See R. Doc. 73 at 8-12.
47    See, e.g., R. Doc. 21-5.
48    See R. Doc. 44-2 at 7:14-23.
49    See R. Doc. 21-4 at 21:11-25, 22:1-7.
50    R. Doc. 44-1 at 9:9-11.
51    See R. Doc. 21-4 at 26:24-25, 27:1-3.
                                      13
was tied up and docked. 52 Further, there have been no previous complaints

about the absence of a grab bar on this vessel53 or on any of the other vessels

of the same design furnished by the same shipbuilder.54 The record as a

whole, therefore, reveals that no rational trier of fact would find a genuine

dispute over whether the absence of grab bars caused the plaintiff’s incident.

      Third, the evidence adduced does not create a triable issue that the

shower was unsafe because of the slipperiness of the floor. Even construing

the facts in the light most favorable to the plaintiff, the plaintiff’s slip did not

occur due to the shower’s tile. Indeed, the plaintiff explicitly stated that there

were not any problems with the shower’s tile.55 Furthermore, the evidence

suggests that such tile, although not omnipresent, is not uncommon in boat

showers. 56 The floor was covered in ceramic tile squares that were smaller

in scale than the tile on the shower wall and the floor outside the shower.57

The plaintiff cites no regulations or standard prohibiting vessels of this type

from having tile floors or requiring mats in showers.




52    See id. at 27:16-24.
53    See R. Doc. 21-9 at 5:11-15.
54    R. Doc. 21-12 at 2 ¶ 10
55    See R. Doc. 44-1 at 10:19-25.
56    See, e.g., R. Doc. 36-10 at 3:2-15; R. Doc. 36-12 at 5:1-4.
57    See R. Doc. 21-5; R. Doc. 21-6.
                                       14
     The Court does note that the shipbuilder who constructed the MISS

DANIELLE has previously used “paint chip flooring” on other ships,58

whereas the MISS DANIELLE’s owner installed tiles in the shower.59 But the

shipbuilder attributed his use of paint-chip flooring to aesthetics, not

because it created a nonslip surface.60 And the defendant never received any

complaints about the tile it used in the bathroom of the MISS DANIELLE. 61

Taken in conjunction, this evidence does not establish a triable issue of fact

about the shower’s flooring.       Overall, therefore, the plaintiff has not

presented a genuine issue of fact—other than the plaintiff’s unsupported

contention that an accident occurred and unsafe circumstances caused this

accident—that supports his claim.

     Given this factual matrix, case law from the Fifth Circuit strongly

supports the Court’s granting the motion for summary judgment. The most

on-point authority is Jackson v. OMI Corp., 245 F.3d 525 (5th Cir. 2001). In

Jackson, the Fifth Circuit overturned a district court’s finding as clearly

erroneous when the lower court concluded that a doorway’s lack of a

handhold established negligence and an unseaworthy condition. See id. at




58   See R. Doc. 54-2 at 5:8-20.
59   See id. at 8:18-25, 9:1-11.
60   See id. at 6:1-12.
61   See R. Doc. 21-7 at 3:9-12.
                                      15
528. Specifically, the Fifth Circuit found that a 17.75-inch coaming in a

doorway did not create liability—indeed, regulations required at least 15

inches. See id. Here, the threshold of the shower is even shorter—nearly half

the height of that in Jackson.62 Furthermore, in Jackson, the lack of a grab

bar in the doorway also did not justify a finding for the plaintiff, because a

person could use the side of the door as support. See id. Similarly here, the

sides of the shower provide steadying points.63 Finally, the Jackson court

found that “[a]ll the evidence, including [the plaintiff’s] own testimony,

points to the conclusion that [the plaintiff] simply tripped over the coaming.”

Id. Likewise here, the plaintiff himself acknowledges that the accident arose

when his foot caught on the threshold. 64 Jackson indicates, therefore, that

this Court should grant summary judgment.

      The Court acknowledges that a handful of non-binding opinions have

allowed a case to proceed past summary judgment when an accident

occurred in a vessel’s shower. In Myers v. Hercules Offshore Services, LLC,

No. 13-4870, 2014 WL 2046072, at *3 (E.D. La. May 16, 2014), for instance,

Judge Lemmon found summary judgment inappropriate when the plaintiff




62    See R. Doc. 21-2 at 2 ¶ 16.
63    See R. Doc. 21-4 at 21:11-25, 22:1-7.
64    See, e.g., id. at 30:14-16 (“[M]y foot hung up, and I went to fall out and
I grabbed myself.”).
                                       16
fell while showering. See id. at *1-3. Ultimately, though, Judge Lemmon

concluded that the vessel was “not unseaworthy for lacking handrails or mats

in the shower,” and that “[t]here are no regulations or other requirements

that such a vessel have handrails in the shower.” Myers v. Hercules Offshore

Servs., LLC, No. 13-4870, 2014 WL 5324974, at *3 (E.D. La. Oct. 17, 2014),

aff’d, 626 F. App’x 497 (5th Cir. 2015). Likewise, the older cases Welch v. J.

Ray McDermott & Co., 336 F. Supp. 383 (E.D. La. 1972), and Krey v. United

States, 123 F.2d 1008 (2d Cir. 1941), which “found that ocean-going vessels

were unseaworthy for failing to have handrails or mats,” Myers, 2014 WL

5324974, at *3, do not control this Court’s assessment of an inland

pushboat,65 tied and docked.66 Overall, therefore, the plaintiff has not

presented facts or law sufficient to establish a genuine issue of material fact

with regard to the shower’s safety.

      B.    The Plaintiff’s Fatigue

      In addition to his arguments that the design of the shower contributed

to the incident, the plaintiff also alleges that his fatigue—attributable to the

defendant’s actions—caused the accident.67 The Court finds, though, that




65    See R. Doc. 21-2 at 2 ¶ 10.
66    See R. Doc. 21-4 at 27:16-24.
67    See, e.g., R. Doc. 36 at 16.
                                      17
construing the facts in the plaintiff’s favor, no genuine issues of material fact

exist with regard to the plaintiff’s fatigue that would support his claim.

      As an initial matter, the plaintiff himself has never suggested that he

felt fatigued, or that any fatigue caused his accident. He did not note being

fatigued when he reported the accident to Chem Carriers, 68 or when he

visited a nurse after the accident.69 Similarly, the plaintiff points to no

medical record where he reported being fatigued. Indeed, he was deposed in

the proceeding and did not cite being fatigued as contributing to his fall. 70

Although the plaintiff asserts that he was told to travel to the place of his next

assignment following the end of his shift, 71 he also stated that he was not in

a rush to leave the boat. 72 In combination, these statements do not equate to

the plaintiff’s claiming he suffered from fatigue. Rather, as the plaintiff

himself explained during his deposition, the accident occurred because his

“foot hung up” on a 9.5-inch shower threshold. 73


68    See R. Doc. 33-8.
69    See, e.g., R. Doc. 21-11.
70    See, e.g., R. Doc. 33-2 at 8:3-13 (“Q. You claim an accident. I’m trying
to find out what you claim Chem Carriers did to cause or contribute to your
accident. You’ve stated the design of the boat and you said the threshold was
too high. A. Yes. Q. Was there anything that you felt was wrong with the
boat or that Chem Carriers did that caused or contributed to your alleged
accident? A. No.”).
71    See, e.g., R. Doc. 36-4 at 1 ¶¶ 3-4.
72    See R. Doc. 44-1 at 5:7-9.
73    See R. Doc. 21-4 at 30:14-15.
                                        18
      The plaintiff proffered an expert who claims that the plaintiff worked

longer than permitted by the Coast Guard’s “twelve-hour rule,” see 46 U.S.C.

§ 8104(h), and ergo was fatigued.74 That opinion has been excluded. 75 The

interpretation of the applicable statute is a matter for the Court. The statute

provides that “an individual licensed to operate a towing vessel may not work

for more than 12 hours in a consecutive 24-hour period except in an

emergency.” Id. The Court does not read this rule, as a general matter, to

suggest that an employer cannot allow a seaman to shower following a

twelve-hour shift without creating an unreasonably unsafe condition. And

in the context of this specific case, no evidence exists that the plaintiff’s work

caused him to suffer fatigue to such an extent that an able-bodied seaman

would be impeded from lifting his foot 9.5 inches over an open and obvious

shower threshold. Overall, therefore, no triable issue of fact exists with

regard to the plaintiff’s fatigue.




74    See R. Doc. 73 at 12.
75    See id. at 12-14.
                                       19
IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS the defendant’s partial

motion for summary judgment.




         New Orleans, Louisiana, this _____
                                       23rd day of August, 2019.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   20
